Dewey, J.
Suits upon probate bonds of executors and administrators are by statute required to be instituted in this court; and therefore, by St. 1844, c. 178, § 11, bonds given by assignees of insolvent debtors to commissioners of insolvency are to be sued in the same court. No affidavit is therefore required as to the amount of the matter in controversy, to give this court jurisdiction of a suit upon such a bond.
It is then urged that, as a probate bond, no case is shown that would authorize the present suit; as there was no order or decree of the commissioner in insolvency allowing the suit to be brought upon the bond for the benefit of the estate generally, and no demand of any individual creditor was so far ascertained and allowed, as to authorize an action on the bond for his particular benefit. Whether the practice and requisitions of law in reference to suits on probaté bonds, as to obtaining authority from the judge of probate to sue such bond, are to be applied in any case to suits on bonds given to the commissioner in insolvency, we have not found necessary particularly to consider. The present action is brought for the benefit of the commissioner, on an order directing the payment of certain fees due the plaintiff as commissioner; also for certain fees due to the clerk in the proceedings in insolvency, ordered to be paid by the assignee; and also for the benefit of creditors of the insolvent, whose debts have been ascertained and declared by a final decree of the commissioner, and a pro rata dividend declared, and the assignee ordered to pay the same. As to the amounts sought to be recovered by this suit, it is conceded that due notice was given of the order of the commissioner to pay them, and sufficient demands made upon the assignee for payment thereof, before the commencement of this suit. Under these circumstances, the court are of opinion that this action was properly brought, and judg ment will be entered for the penalty of the bond.

Judgment for the plaintiff.